MEMORANDUM OPINION
NIX, Presiding Judge:
This is an Original Proceeding filed by the petitioner, John Darwin Eads, seeking a Writ of Habeas Corpus from this Court directing the District Court of Oklahoma County to grant a speedy trial on case #942 pending in the Justice Court of Jack Freeman, or dismiss said charged. Petitioner is presently confined in the Federal Correctional Institution at Texarkana, Texas; No. A14812 tt, for a term of Five Years.
Under the conditions herewith presented, this Court is of the opinion that this petition should be denied under the authority of Hobbs v. State, Okl.Cr., 417 P.2d 934.
Writ denied.
BUSSEY and BRETT, JJ„ concur.